Citation Nr: 9904261	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral inguinal 
hernias, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from April 1955 to 
April 1975.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

With respect to the veteran's right hernia, the present 
appeal arises from an April 1993 rating decision, in which 
the RO denied the veteran's increased rating claim for a 
right inguinal hernia.  The disability was evaluated as 10 
percent disabling at that time, effective from April 1979.  
An NOD was filed in June 1993, and an SOC issued the 
following month.  The veteran filed a substantive appeal in 
August 1993.  Supplemental SOCs were issued in February 1995, 
May 1996, May 1997, and September 1997.  With respect to the 
veteran's left hernia, the present appeal arises from a 
September 1997 rating decision, in which the RO denied the 
veteran an increased (compensable) rating for a left inguinal 
hernia.  An NOD was filed in December 1997, and an SOC issued 
later that same month.  The veteran filed a substantive 
appeal in January 1998.  

In March 1998, the veteran testified before a hearing officer 
at the VARO in Columbia.  A Hearing Officer's 
Decision/Supplemental SOC was issued in July 1998, in which 
it was noted that the veteran's individual claims for right 
and left inguinal hernias had been combined to thereafter be 
rated as bilateral inguinal hernias.  In the same decision, 
the RO increased the veteran's disability rating for 
bilateral inguinal hernias to 20 percent, effective from 
October 1996.  


In addition, the Board notes that the veteran perfected an 
appeal as to the issue of service connection for bilateral 
hearing loss.  In the July 1998 Hearing Officer's Decision, 
the veteran was service connected for bilateral hearing loss.  
The disability was evaluated as noncompensable, effective 
from October 1996.  No appeal has been perfected with respect 
to this decision, and therefore the issue is not in appellate 
status.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran last underwent a herniorrhaphy on the right 
side in February 1993.  

3.  The veteran last underwent a herniorrhaphy on the left 
side in September 1979.  

4.  A Shaw Air Force Base hospital summary, dated in February 
1993, noted a bulging on the veteran's right side, which was 
reported as readily reducible.  

5.  During his personal hearing in March 1998, the veteran 
testified that he did not wear a supportive belt on the 
advice of his medical doctors.  

6.  Upon VA examination in July 1997, the veteran was noted 
to have a positive cough impulse in the right inguinal canal.  

7.  The evidence of record does not reflect that the 
veteran's recurrent bilateral hernias are not well supported 
by a truss or not readily reducible.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral inguinal hernias are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7338 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, during 
active service, he underwent right and left inguinal 
herniorrhaphy procedures in the late 1950s, and an additional 
herniorrhaphy on the right side in April 1964.  Following 
separation from service, the veteran was service connected 
for right and left inguinal hernias in a July 1975 rating 
decision.  The disabilities were evaluated as noncompensable, 
effective from May 1975.  

Thereafter, the veteran underwent right and left inguinal 
herniorrhaphies in January and March 1977, respectively.  In 
February 1979, he underwent an additional herniorrhaphy on 
his right side, which included utilizing and implanting 
Marlex mesh at the hernia site.  

In a March 1979 rating decision, the veteran's rating for a 
right inguinal hernia was increased to 10 percent, effective 
from April 1979.  The noncompensable rating for the veteran's 
left inguinal hernia was continued.  

Subsequently, in September 1979, the veteran underwent a 
herniorrhaphy on his left side, which also included utilizing 
and implanting Marlex mesh at the hernia site.  A Moncrief 
Army Hospital treatment note, dated in October 1979, reported 
that, since the veteran had had multiple recurring hernias 
bilaterally, it was recommended that he refrain from heavy 
industrial work or work requiring lifting greater than 50 
lbs.

Thereafter, in March 1993, the RO received Shaw Air Force 
Base (AFB) outpatient treatment records, dated from November 
1992 to January 1993, and a Shaw AFB hospital summary, dated 
in February 1993.  Outpatient treatment records noted 
treatment for a right hernia and a cyst on the veteran's 
back.  The hospital summary noted that, upon physical 
examination of the veteran's groin, there was no identifiable 
hernia on his left side but an obvious bulge on the right 
which was reducible and only mildly tender.  The veteran's 
testicles were also found normal bilaterally, and the rest of 
the examination was reported unremarkable.  He subsequently 
underwent a right inguinal herniorrhaphy, using Prolene mesh.  

In an April 1993 rating decision, the veteran's disability 
evaluations for right and left inguinal hernias were 
continued.  

In June 1993, the RO received a statement from Charles 
Anderson, M.D, a member of the U.S. Air Force medical corps, 
dated in May 1993.  Dr. Anderson reported that the veteran 
was at a high risk for right inguinal hernia recurrence, and 
should not pursue any work or activity involving strenuous 
activities, prolonged walking, squatting, stooping, or 
lifting greater than 15 pounds.  Dr. Anderson noted that this 
restriction was permanent, and that further surgery on the 
veteran's right hernia carried a high risk of complications, 
including loss of a testicle.  

In March 1994, the RO received Shaw AFB outpatient treatment 
records, dated from November 1993 to February 1994.  These 
records noted treatment for hemorrhoids, degenerative 
arthritis of the spine, and a right inguinal hernia.  In 
particular, treatment notes, dated in November and December 
1993, reported the veteran as doing well with no recurrence 
of his right inguinal hernia.  

In July 1994, the RO received a Social Security 
Administration (SSA) hearing report.  The report's evaluation 
noted the veteran to be disabled as a result of his recurrent 
right inguinal hernia.   

In September 1994, the veteran underwent a general medical 
examination for VA purposes.  The examiner noted the 
veteran's medical history, and reported surgical scars in 
both the right and left inguinal areas.  The examiner also 
reported no hernias were present, and that hernia repairs 
were holding up.  

In January 1995 rating action, the veteran's claim for an 
increased rating for right and left inguinal hernias was 
denied.  The RO also denied the veteran's claim for 
entitlement to a total rating based upon individual 
unemployability.  

In April 1996, the RO received Shaw AFB outpatient treatment 
records, dated in November 1995 and January 1996.  These 
records noted the veteran's complaints of bilateral groin 
pain.  

In May 1997, the RO received Shaw AFB outpatient treatment 
records, dated from April 1996 to March 1997.  In particular, 
a treatment note dated in August 1996 noted no evidence of 
inguinal hernia.  

Later that month, May 1997, the RO also received additional 
outpatient treatment records from Shaw AFB and the VA 
Outpatient Clinic (VAOPC) at Greenville, dated from December 
1993 to March 1997.  These records noted complaints and 
treatment for back pain, hearing loss, visual acuity, and 
inguinal hernias.  In particular, an outpatient treatment 
report, dated in November 1994, noted a possible recurrence 
of a right inguinal hernia.  A treatment note, in May 1995, 
noted that the veteran's bilateral inguinal hernias had been 
examined, with an assessment of recurrent bilateral inguinal 
hernias with multiple surgical repairs.  The veteran also 
submitted a VA Medical Center (VAMC) Columbia radiographic 
study of his spine, dated in February 1997, in addition to a 
personal statement, dated in April 1997, which reflected 
complaints of hearing loss.  

In July 1997, the veteran underwent a medical examination for 
VA purposes.  The examiner reported the veteran's medical 
history, and noted, "The last time [the veteran] had 
surgical evaluation was about four months ago and was told 
that there is a recurrence of his hernia.  It was not too 
bad."  On further examination, there was a positive cough 
impulse in the right inguinal canal.  The examiner's 
impression was recurrent inguinal hernia, plus external 
hemorrhoids.  

In December 1997, the RO received a Shaw AFB radiographic 
report associated with the veteran's chest, and an 
electrocardiogram report, both dated in April 1996.  

Also in December 1997, the RO received medical evidence 
reflecting treatment for a right forearm burn and an ear 
disorder.  It appeared the individual receiving treatment was 
someone other than the veteran.  

In March 1998, the veteran testified before a hearing officer 
at the VARO in Columbia.  Under questioning, the veteran 
stated that his recurrent hernias had been painful, 
especially if he sat for long periods of time, coughed, or 
picked up something heavy.  The veteran also stated that his 
doctor had limited the amount of weight he could lift to no 
more than 20 pounds.  In addition, the veteran noted that he 
did not wear a supportive belt, because his treating doctors 
believed it would be detrimental to his hernia condition as a 
result of the number of surgeries he had undergone.  The 
veteran further noted that he had attempted to wear a 
supportive belt after retiring from active service, but had 
not been able to do so because of the resulting pain.  He 
noted that his right inguinal hernia was worse in terms of 
recurrence than his left, but the left was more painful.  

In addition to his testimony, the veteran submitted 
additional evidence to be included in the record.  These 
included Shaw AFB outpatient treatment reports, dated in 
October 1994, December 1997, and January 1998.  In 
particular, the treatment note in January 1998 noted that the 
veteran was to be scheduled for additional surgery for a 
recurring right inguinal hernia.  

In a July 1998 Hearing Officer's Decision, the veteran's 
individual claims for right and left inguinal hernias were 
combined to thereafter be rated as bilateral inguinal 
hernias.  In the same decision, the RO increased the 
veteran's disability rating for bilateral inguinal hernias to 
20 percent, effective from October 1996.



II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
appellant's assertion that his service-connected bilateral 
inguinal hernias are more severe then previously evaluated.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

The severity of bilateral inguinal hernias is ascertained, 
for VA rating purposes, by the application of the criteria 
set forth in Diagnostic Code (DC) 7338 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1998).  The schedule 
of ratings provides that a 10 percent evaluation is 
appropriate for a recurrent postoperative hernia which is 
readily reducible and well supported by a truss or belt.  A 
small, postoperative, recurrent hernia or an unoperated 
irremediable hernia, not well supported by truss, or not 
readily reducible, is assigned a 30 percent rating.  A large, 
postoperative, recurrent hernia, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable, is assigned a 60 percent disability 
rating.  38 C.F.R. § 4.114, DC 7338 (1998).  Where there are 
bilateral hernias, the more severely disabling hernia is 
evaluated and, if a compensable rating is warranted, an 
additional 10 percent evaluation is to be awarded for the 
second hernia.

The Board finds, based upon the evidence of record, that the 
veteran is not entitled to an increased evaluation greater 
than 20 percent for residuals of bilateral inguinal hernia 
repair.  The clinical evidence reflects a recurrence of the 
veteran's right inguinal hernia along with complaints of 
bilateral pain.  However, there has been no evidence 
presented that either the right or left hernia is not 
reducible.  In so finding, we note that a February 1993 Shaw 
AFB hospital summary reported the veteran had an obvious 
bulge on the right which was reducible and only mildly 
tender.  The veteran has also indicated that he does not wear 
any type of supportive device, such as a belt or truss, on 
the advice of his treating doctors because of the number of 
surgeries he has undergone.  Therefore, while the Board is 
sympathetic to the veteran's complaints, we discern no 
schedular criteria, under the evidence, allowing for an 
increased rating higher than the 20 percent currently 
assigned.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. §§ 3.102, 4.3, but finds the evidence is not of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is determined to be clearly 
against the veteran's claim for a rating higher than 20 
percent at this time.

The Board is also aware of the veteran's service 
representative's contention that the July 1997 VA examination 
was inadequate, based on the reported findings of the medical 
examiner.  We note that, upon review of the examination 
report, it appears the veteran's medical history was noted, 
factual findings were made, and a diagnostic impression was 
reported.  Thus, we see no reason why the veteran's VA 
medical examination should be found other than proper and 
adequate.  In reaching this conclusion, we note that the 
examiner reported the veteran's positive cough impulse on the 
right side, and appears to have noted that the recurrent 
right hernia did not look too bad, not that it did not exist.  
Furthermore, by noting that the veteran's abdomen was 
unremarkable, the examiner apparently was noting that he 
could find no other problems besides those already reported 
with respect to the veteran's bilateral hernias.  This same 
type of reporting was also reflected in the Shaw AFB 
treatment records.  Therefore, a remand for another 
examination is not considered warranted.  

We also find that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  In 
this regard, the evidence does not show that the veteran's 
disorder has markedly interfered with his earning capacity or 
employment status, or has necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337, 338-339 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A preponderance of the evidence is against an increased 
rating bilateral inguinal hernias, and the claim is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

